Name: 2008/339/EC: Commission Decision of 25 April 2008 amending Annex XI to Council Directive 2003/85/EC as regards the list of laboratories authorised to handle live foot-and-mouth disease virus (notified under document number C(2008) 1577) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  research and intellectual property;  health;  economic geography
 Date Published: 2008-04-29

 29.4.2008 EN Official Journal of the European Union L 115/39 COMMISSION DECISION of 25 April 2008 amending Annex XI to Council Directive 2003/85/EC as regards the list of laboratories authorised to handle live foot-and-mouth disease virus (notified under document number C(2008) 1577) (Text with EEA relevance) (2008/339/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (1), and in particular Article 67(2) thereof, Whereas: (1) Directive 2003/85/EC sets out minimum control measures to be applied in the event of an outbreak of foot-and-mouth disease and certain preventive measures aimed at increasing the awareness and preparedness of the competent authorities and the farming community concerning that disease. (2) The preventive measures set out in Directive 2003/85/EC include the provision that Member States are to ensure that the handling of live foot-and-mouth disease virus for research, diagnosis or manufacture is carried out only in approved laboratories listed in Annex XI to that Directive. (3) Part A of Annex XI to Directive 2003/85/EC lists national laboratories authorised to handle live foot-and-mouth disease virus for research and diagnostic purposes. (4) Denmark has officially informed the Commission of changes relating to the administration of its national reference laboratory for foot-and-mouth disease. (5) Latvia and Slovenia have officially informed the Commission that their respective national reference laboratories are no longer considered to meet the security standards laid down in Article 65(d) and should therefore bee deleted from the list in Part A of Annex XI to Directive 2003/85/EC. (6) The Netherlands have officially informed the Commission of changes relating to the name of their national reference laboratory for foot-and-mouth disease. (7) For security reasons it is important to keep the list of laboratories authorised to handle live foot-and-mouth disease virus in Directive 2003/85/EC updated. (8) Accordingly, it is necessary to replace the list of laboratories authorised to handle live foot-and-mouth disease virus in Part A of Annex XI to Directive 2003/85/EC by the list set out in the Annex to this Decision. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Annex XI to Directive 2003/85/EC, Part A is replaced by the text in the Annex to this Decision. Article 2 The Decision is addressed to the Member States. Done at Brussels, 25 April 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 306, 22.11.2003, p. 1. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). ANNEX PART A National laboratories authorised to handle live foot-and-mouth disease virus Member State where laboratory is located Laboratory Member States using the services of laboratory ISO code Name AT Austria Ã sterreichische Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit VeterinÃ ¤rmedizinische Untersuchungen MÃ ¶dling Austria BE Belgium Veterinary and Agrochemical Research Centre CODA-CERVA-VAR Uccle Belgium Luxembourg BG Bulgaria Ã Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã µÃ ½ Ã ´Ã ¸Ã °Ã ³Ã ½Ã ¾Ã Ã Ã ¸Ã Ã µÃ ½ Ã ½Ã °Ã Ã Ã ½Ã ¾Ã ¸Ã ·Ã Ã »Ã µÃ ´Ã ¾Ã ²Ã °Ã Ã µÃ »Ã Ã ºÃ ¸ Ã ²Ã µÃ Ã µÃÃ ¸Ã ½Ã °ÃÃ ½Ã ¾-Ã ¼Ã µÃ ´Ã ¸Ã Ã ¸Ã ½Ã Ã ºÃ ¸ Ã ¸Ã ½Ã Ã Ã ¸Ã Ã Ã  Ã ÃÃ ¾Ã . Ã ´-Ã Ã Ã µÃ ¾ÃÃ ³Ã ¸ Ã Ã °Ã ²Ã »Ã ¾Ã ², Ã Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã ½Ã ° ÃÃ µÃ Ã µÃÃ µÃ ½Ã Ã ½Ã ° Ã »Ã °Ã ±Ã ¾ÃÃ °Ã Ã ¾ÃÃ ¸Ã  Ã ¨Ã °Ã ¿ Ã ¸ Ã ²Ã µÃ ·Ã ¸Ã ºÃ Ã »Ã ¾Ã ·Ã ½Ã ° Ã ±Ã ¾Ã »Ã µÃ Ã  Ã ¿Ã ¾ Ã Ã ²Ã ¸Ã ½Ã µÃ Ã µ (National Diagnostic Veterinary Research Institute Prof. Dr. Georgi Pavlov, National Reference Laboratory for Foot-and-Mouth Disease and Swine Vesicular Diseases) Bulgaria CZ Czech Republic StatnÃ ­ veterinÃ ¡rnÃ ­ Ã ºstav Praha, Praha Czech Republic DE Germany Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit, Greifswald - Insel Riems Germany Slovakia DK Denmark Danmarks Tekniske Universitet, VeterinÃ ¦rinstituttet Afdeling for Virologi, Lindholm Danish Technical University, Veterinary Institute, Department of Virology, Lindholm Denmark Finland Sweden EL Greece ÃÃ ½Ã Ã Ã ¹Ã Ã ¿Ã Ã Ã ¿ Ã ±Ã Ã ¸Ã Ã ´Ã ¿Ã Ã  ÃÃ Ã Ã µÃ Ã ¿Ã , Ã Ã ³Ã ¯Ã ± Ã Ã ±Ã Ã ±Ã Ã ºÃ µÃ Ã ® Ã Ã Ã Ã ¹Ã ºÃ ®Ã  Greece ES Spain Laboratorio Central de Sanidad Animal, Madrid Spain FR France Agence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments (AFSSA)  Laboratoire dÃ ©tudes et de recherches en pathologie bovine et hygiÃ ¨ne des viandes, Lyon  Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses, Maisons-Alfort France HU Hungary OrszÃ ¡gos Ã llategÃ ©szsÃ ©gÃ ¼gyi IntÃ ©zet (OÃ I), Budapest Hungary IT Italy Istituto zooprofilattico sperimentale della Lombardia e dell'Emilia-Romagna, Brescia Italy Cyprus LT Lithuania NacionalinÃ  veterinarijos laboratorija, Vilnius Lithuania NL Netherlands Central Veterinary Institute of Wageningen UR, Lelystad Netherlands PL Poland ZakÃ ad Pryszczycy PaÃ stwowego Instytutu Weterynaryjnego  PaÃ stwowego Instytutu Badawczego, ZduÃ ska Wola Poland RO Romania Institutul de Diagnostic Ãi SÃ nÃ tate AnimalÃ , BucureÃti Romania UK United Kingdom Institute for Animal Health, Pirbright United Kingdom Estonia Finland Ireland Latvia Malta Slovenia Sweden